DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 5, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claims 1, 3, 4, 5, 7, 10, 11, 14, and 15 are objected to because of the following informalities:  
 	 (a) Claims 1 and 5 recites the limitation ‘in case that the network slice reaches the upper limit”,  the term “in case” does not positively recite the claim limitations and is contingent to a condition happening, it is suggested to amend the claims and replace the term “in case” with       --when-- .  
(b) Claims 3, 4, 7, 10, 11, 14, and 15 use the term “in case”, it is suggested to amend the claims and replace the term “in case” with –when--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8, 18, and -20 are rejected under 35 U.S.C. 103 as being unpatentable over CASATI et al. (WO 2020/250005) in view of FACCIN et al. (US 2021/0144790).
Regarding claim 1, Casati discloses a method, performed by a first network entity, in a wireless communication system, the method comprising, 
receiving, from a user equipment (UE), a registration request for a network slice (p. [0004], lines 1-6; p. [0008]; p. [0045]; the AMF (i.e., first network entity) receives a registration request that indicates a requested NSSAI from the UE); 
transmitting, to a second network entity, a request message for updating information of the UE, the request message comprising an identifier (ID) of the UE and network slice selection assistance information (NSSAI) for the UE (p. [0046]; p. [0004], lines 6-8; at operation 313 the AMF sends a service request to the NSSF including information about the requested NSSAIs; p. [0047]-[0048]; at operation 314, the NSSF (i.e., second network entity) updates one or more counters for S-NSSAIs that have been requested);
receiving, from a second network entity, a response message including an indication whether the network slice reaches an upper limit of a quota (p. [0048], lines 4-8; at operation 315, the NSSF (i.e., second network entity) transmits a service response that may include the Allowed NSSAI and S-NSSAI rejected due to the fact that the maximum number of UEs for the slice has been reached (i.e., reached upper limit quota)); and 
transmitting, to the UE, a registration response message including allowed NSSAI and rejected NSSAI (p. [0049]; at operation 316, the AMF (i.e., first network entity) transmits a registration accept message (i.e., registration response) that includes the allowed NSSAI and any rejected S-NSSAIs due to maximum number of UEs being reached).
But, Casati does not particularly disclose wherein default slice information included in subscription information is used, in case that the network slice reaches the upper limit of the quota.  
However, Faccin teaches wherein default slice information included in subscription information is used, in case that the network slice reaches the upper limit of the quota (p. [0084] -Casati teaches that subscription information contain multiple S-NSSAIs (i.e., slices) that one or more of the subscribed S-NSSAIs can be marked as default S-NSSAIs, if an S-NSSAI is marked as default then the network is expected to serve the UE with the related network slice when the UE does not send any valid S-NSSAI to the network in a registration request message; p. [0085], lines 15-end – note that a S-NSSAI may be valid for a current area provided that is can be used simultaneously by the UE, e.g., up to the maximum number of slices or PDU sessions (i.e., upper limit quota), thus reaching the maximum number would make the slice not valid).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Casati with the teachings of Faccin, since such a modification would allow the network to serve the UE with a default S-NSSAI when the UE does not send any valid S-NSSAI in the registration request message.
Regarding claim 2, the combination of Casati and Faccin disclose the method of claim 1, Casati discloses wherein a number of UEs registered for the network slice is updated by the second network entity (p. [0006], lines 5-14; p. [0047]-[0048]; at operation 314, the NSSF (i.e., second network entity) increments or otherwise updates one or more counters for S-NSSAIs that have been requested).
Regarding claim 3, Casati discloses the method of claim 1, wherein a number of UEs registered for the at least one network slice is increased, in case that the at least one network slice has not reached the upper limit (p. [0006], lines 5-14).
Regarding claim 4, Casati discloses the method of claim 2, further comprising in case the at least one slice has already reached the upper limit, receiving status information from the second network entity (p. [0006], lines 14-18; response message indicating a list of rejected S-NSSAIs due to maximum number of UEs has been reached (i.e., status information)). 
Regarding claim 5, Casati a first network entity (i.e. AMF), in a wireless communication system, the first network entity comprising; 
a transceiver (p. [0059], lines 1-3; i.e., communication interface); and
at least one processor connected with the transceiver (p. [0059], lines 1-3) and configured to:
receive, from a user equipment (UE), a registration request for at least one network slice (p. [0004], lines 1-6; p. [0008]; p. [0045]; the AMF (i.e., first network entity) receives a registration request that indicates a requested NSSAI from the UE); 
transmit, to a second network entity, a request message for updating information of the UE, the request message comprising an identifier (ID) of the UE and network slice selection assistance information (NSSAI) for the UE (p. [0046]; p. [0004], lines 6-8; at operation 313 the AMF sends a service request to the NSSF including information about the requested NSSAIs; p. [0047]-[0048]; at operation 314, the NSSF (i.e., second network entity) updates one or more counters for S-NSSAIs that have been requested);
receive, from a second network entity, a response message including an indication whether the network slice reaches an upper limit of a quota (p. [0048], lines 4-8; at operation 315, the NSSF (i.e., second network entity) transmits a service response that may include the Allowed NSSAI and S-NSSAI rejected due to the fact that the maximum number of UEs for the slice has been reached (i.e., reached upper limit quota)); and 
transmit, to the UE, a registration response message including allowed NSSAI and rejected NSSAI (p. [0049]; at operation 316, the AMF (i.e., first network entity) transmits a registration accept message (i.e., registration response) that includes the allowed NSSAI and any rejected S-NSSAIs due to maximum number of UEs being reached).
But, Casati does not particularly disclose wherein default slice information included in subscription information is used, in case that the network slice reaches the upper limit of the quota.  
However, Faccin teaches wherein default slice information included in subscription information is used, in case that the network slice reaches the upper limit of the quota (p. [0084] -Casati teaches that subscription information contain multiple S-NSSAIs (i.e., slices) that one or more of the subscribed S-NSSAIs can be marked as default S-NSSAIs, if an S-NSSAI is marked as default then the network is expected to serve the UE with the related network slice when the UE does not send any valid S-NSSAI to the network in a registration request message; p. [0085], lines 15-end – note that a S-NSSAI may be valid for a current area provided that is can be used simultaneously by the UE, e.g., up to the maximum number of slices or PDU sessions (i.e., upper limit quota), thus reaching the maximum number would make the slice not valid).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Casati with the teachings of Faccin, since such a modification would allow the network to serve the UE with a default S-NSSAI when the UE does not send any valid S-NSSAI in the registration request message.
Regarding claim 6, the combination of Casati and Faccin disclose the first network entity of claim 5, Casati discloses wherein a number of UEs registered for the network slice is updated by the second network entity (p. [0006], lines 5-14; p. [0047]-[0048]; at operation 314, the NSSF (i.e., second network entity) increments or otherwise updates one or more counters for S-NSSAIs that have been requested).
Regarding claim 7, the combination of Casati and Faccin disclose the first network entity of claim 5, Casati discloses wherein the number of UEs registered for the at least one network slice is increased, in case that the at least one network slice has not reached the upper limit (p. [0006], lines 5-14), and
wherein status information is received from the second network entity, in case that the network slice has already reached the upper limit (p. [0006], lines 14-18; response message indicating a list of rejected S-NSSAIs due to maximum number of UEs has been reached (i.e., status information)).
Regarding claim 8, the combination of Casati and Faccin disclose the first network entity of claim 5, Casati discloses wherein the number of UEs registered for the network slice is decreased, in case that information stored in the second network entity does not include the UE for the network slice (p. [0007], lines 1-4).
Regarding claim 18, Casati discloses the method of claim 1, wherein the first network entity is an access and mobility management function (AMF) entity (p. [0004], lines 1-6; p. [0008]; p. [0045]; the AMF (i.e., first network entity) receives a registration request that indicates a requested NSSAI from the UE), and the second network entity is a function supporting network slice access control based on the quota (p. [0046]; p. [0004], lines 6-8; at operation 313 the AMF sends a service request to the NSSF (i.e., second network entity/network slice selection function) including information about the requested NSSAIs).
Regarding claim 20, Casati discloses the first network entity of claim 5, wherein the first network entity is an access and mobility management function (AMF) entity, and the second network entity is a function supporting network slice access control based on the quota (p. [0046]; p. [0004], lines 6-8; at operation 313 the AMF sends a service request to the NSSF (i.e., second network entity/network slice selection function) including information about the requested NSSAIs).  

7.	Claims 9-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (WO 2020/186145) in view of QIAO et al. (US 2019/0141606).
Regarding claim 9, Li discloses a method, performed by a third network entity, in a wireless communication system, the method comprising:
receiving a protocol data unit (PDU) session establishment request (Fig. 15, step 1; page 61, p. [0286]-[0287]; the AMF and subsequently SMF (i.e., third network entity) receives the PDU session establishment request from UE);
transmitting, to a second network entity, a request message including a slice-network slice selection assistance information (S_NSSAI) (p. [0287]; AMF or SMF sends a request to the NCMF (i.e., second network entity) to check if a new PDU session may be established, the request includes the S-NSSAI); and
receiving, from the second network entity, status information indicating whether a network slice has been reached an upper limit (p. [0287]-[0288]; the NCMF checks the PDU Session counter to see if the number of PDU sessions in the slice is below the maximum value and determine whether the PDU will be allowed or rejected, the NCMF (i.e., second network entity) indicates to the AMF or SMF that the session should be allowed or that it should not be allowed, i.e., the Slice has reached the maximum number of PDU sessions (i.e., status information)).
But, Li does not particularly disclose wherein the request message includes a user equipment (UE) identifier (ID) and a PDU session ID. 
However, Qiao teaches transmitting a request to a second network entity that includes a user equipment (UE) identifier (ID) and a PDU session ID (p. [0193]; the AMF responsive to a PDU session establishment, sends to a UDM a message to request network slice information, the message may comprise one or more of the following requested NSSAI; UE identifier(s); PDU session ID(s), and DNN). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li with the teachings of Qiao, since such a modification would allow requesting network slice information of the UE.
Regarding claim 10, the combination of Li and Qiao disclose the method of claim 9, Li discloses wherein the status information is updated based on increase of a number of PDU sessions for the network slice, in case that the network slice has not reached the upper limit (p. [0285]; the NCMF includes a PDU session Counter, which counts the number of PDU sessions joining the network slice, this session counter increments or decrements by 1 for each PDU session established or released, respectively). 
Regarding claim 11, the combination of Li and Qiao disclose the method of claim 9, Li discloses wherein the status information indicates that a number of PDU sessions for the network slice has reached the upper limit, in case that the network slice has reached the upper limit (p. [0287]-[0288]; the NCMF checks the PDU Session counter to see if the number of PDU sessions in the slice is below the maximum value and determine whether the PDU will be allowed or rejected, the NCMF (i.e., second network entity) indicates to the AMF or SMF that the session should not be allowed, i.e., the Slice has reached the maximum number of PDU sessions (i.e., status information)). 
Regarding claim 12, the combination of Li and Qiao disclose the method of claim 9, Li discloses wherein a number of PDU sessions for the network slice is updated by the second network entity (p. [0285]; the NCMF (i.e., second network entity) includes a PDU session Counter, which counts the number of PDU sessions joining the network slice, this session counter increments or decrements by 1 for each PDU session established or released, respectively…thus the number of PDU sessions is updated). 
Regarding claim 13, Li discloses a third network entity (i.e., AMF/SMF) in a wireless communication system, the second third network entity comprising: a transceiver; and at least one processor (transceiver and processor are inherent in the AMF/SMF) connected with the transceiver and configured to:
receive a protocol data unit (PDU) session establishment request (Fig. 15, step 1; page 61, p. [0286]-[0287]; the AMF and subsequently SMF (i.e., third network entity) receives the PDU session establishment request from UE);
 transmit, to a second network entity, a request message including a slice-network slice selection assistance information (S_NSSAI) (p. [0287]; AMF or SMF sends a request to the NCMF (i.e., second network entity) to check if a new PDU session may be established, the request includes the S-NSSAI); and
receive, from the second network entity, status information indicating whether a network slice has been reached an upper limit (p. [0287]-[0288]; the NCMF checks the PDU Session counter to see if the number of PDU sessions in the slice is below the maximum value and determine whether the PDU will be allowed or rejected, the NCMF (i.e., second network entity) indicates to the AMF or SMF that the session should be allowed or that it should not be allowed, i.e., the Slice has reached the maximum number of PDU sessions (i.e., status information)).
But, Li does not particularly disclose wherein the request message includes a user equipment (UE) identifier (ID) and a PDU session ID. 
However, Qiao teaches transmitting a request to a second network entity that includes a user equipment (UE) identifier (ID) and a PDU session ID (p. [0193]; the AMF responsive to a PDU session establishment, sends to a UDM a message to request network slice information, the message may comprise one or more of the following requested NSSAI; UE identifier(s); PDU session ID(s), and DNN). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li with the teachings fof Qiao, since such a modification would allow requesting network slice information of the UE.
Regarding claim 14, the combination of Li and Qiao disclose the third network entity of claim 13, Li discloses wherein the status information is updated based on increase of a number of PDU sessions for the network slice, in case that the network slice has not reached the upper limit (p. [0285]; the NCMF includes a PDU session Counter, which counts the number of PDU sessions joining the network slice, this session counter increments or decrements by 1 for each PDU session established or released, respectively). 
Regarding claim 15, the combination of Li and Qiao disclose the third network entity of claim 13, Li discloses wherein the status information indicates that a number of PDU sessions for the network slice has reached the upper limit, in case that the network slice has reached the upper limit (p. [0287]-[0288]; the NCMF checks the PDU Session counter to see if the number of PDU sessions in the slice is below the maximum value and determine whether the PDU will be allowed or rejected, the NCMF (i.e., second network entity) indicates to the AMF or SMF that the session should not be allowed, i.e., the Slice has reached the maximum number of PDU sessions (i.e., status information)). 
Regarding claim 16, the combination of Li and Qiao disclose the third network entity method of claim 13, Li discloses wherein a number of PDU sessions for the network slice is updated by the second network entity (p. [0285], [0288]; the NCMF (i.e., second network entity) includes a PDU session Counter, which counts the number of PDU sessions joining the network slice, this session counter increments or decrements by 1 for each PDU session established or released, respectively…thus the number of PDU sessions is updated). 
Regarding claim 21, the combination of Li and Qiao disclose the method of claim 9, Li discloses wherein the second network entity is a function supporting network slice access control based on quota (p. [0285]; the NCMF (i.e., second network entity) is configured with a limit on maximum number of allowed PDU session and determines whether a session is allowed or rejected based on the limit), and the third network entity is a Session Management Function (SMF) entity (p. [0287], i.e., SMF).  
Regarding claim 22, the combination of Li and Qiao disclose the third network entity of claim 13, Li discloses wherein the second network entity is a function supporting network slice access control based on quota (p. [0285]; the NCMF (i.e., second network entity) is configured with a limit on maximum number of allowed PDU session and determines whether a session is allowed or rejected based on the limit), and the third network entity is a Session Management Function (SMF) entity (p. [0287], i.e., SMF).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643